Citation Nr: 0911954	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  Jurisdiction was subsequently transferred to 
the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2007.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in October 2007.  
In that decision, the Board reopened the claim of entitlement 
to service connection for a low back disability and remanded 
it for further development.  It is now before the Board for 
further appellate action.


FINDING OF FACT

A low back disability was not present in service or 
manifested within one year thereafter, and no current 
disorder of the low back is etiologically related 
to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty, and service incurrence of arthritis of the low 
back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in July 2004, prior to its initial 
adjudication of the claim.  Although the Veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought until March 
2006, after the initial adjudication,  the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the Veteran's claim in October 
2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

The Veteran contends that he is entitled to service 
connection for a low back disability because this condition 
arose as a result of his active duty service.  In particular, 
the Veteran alleges that his current low back disability 
stems from an incident in service where he fell and twisted 
his back as a result of a helicopter crash in Vietnam.

The Veterans service treatment records contain an entry from 
April 1966 indicating that the Veteran complained of back 
pain after he fell down a ladder prior to enlistment and 
injured his back.  He reported that the doctor took X-rays 
and told him that he had curvature of the spine.  An 
impression of low back pain was noted.  These records also 
report the helicopter crash incident from 1967, but only 
discuss a knee injury.  On the Veteran's discharge 
examination from March 1968, there were no abnormalities 
noted with regard to the Veteran's spine.

As for post-service medical records, a March 1975 statement 
from Dr. Lustkin stated that he treated the Veteran in 
January 1974 for chronic sprain and strain of the dorsolumbar 
spine.  Another March 1975 statement from Dr. Rocca indicated 
that he treated the Veteran from July 1974 to January 1975 
for intercostal neuritis and sciatica.  Also in March 1975, 
Dr. Luger wrote that he treated the Veteran in October and 
December 1974 for osteochondrosis of the thoracic spine, 
spondylolisthesis with osteoarthritic chances and postural 
deformity.

Private medical records indicate that in July 1999, the 
Veteran fell over a freight elevator.  A report of the 
incident from the East Shore Neurological Associates notes 
and impression of status post trauma secondary to a fall 
which produced severe, persistent pain in the sacrum, 
buttocks and groin as well as posterior and anterior thighs 
bilaterally, right worse than left.  The report also noted 
that the possibility of an L5 radiculopathy should be 
considered.  An MRI of the lumbar spine from Lakeville 
Magnetic from July 1999 revealed an impression of mild 
levoscoliosis of the lumbar spine, straightened lumbar 
lordosis, diffuse disc dislocation with degeneration of the 
L5-S1 disc and bilateral L2-3 through L5-S1 facet joint 
degeneration.  Subsequent reports from North Shore Pain 
service indicate that the Veteran had low back pain with 
radicular symptoms consistent with degenerative disc disease 
and that he was receiving epidural steroid injections to 
treat the pain.

A Mercy Medical Center surgery report from July 2003 reveals 
that the Veteran underwent laminectomy surgery.  His 
diagnosis at the time was degenerative joint disease L4-L5, 
L5-S1, lumbar radiculopathy, stenosis L4-5 and a herniated 
nucleus polposus L2-3.  A post-surgery follow-up report from 
January 2004 notes a diagnosis of lumbar stenosis and lumbar 
radiculopathy.

VAMC outpatient treatment records from 2003 through 2008 
indicate that the Veteran has complained of and sought 
treatment for low back pain.  In March 2004, the Veteran 
stated that he had a history of back problems from the 
helicopter crash in the war and has had back problems since 
1969 that until recently had not affected his quality of 
life.  However, at that time he experienced shooting pain 
down his leg, numbness to his foot and leg, and intermittent 
leg pain.

Upon VA examination in December 2004, the Veteran complained 
of low back pain, sharp in nature with flare-ups once a week.  
He was diagnosed with chronic low back pain syndrome with 
lumbar fusion.

In July 2007, the Veteran presented testimony at a hearing 
before the Board.  During the hearing, the Veteran recounted 
a helicopter accident while he was in service in Vietnam.  
The helicopter came down after the pilot was shot, and the 
Veteran fell out of the helicopter, twisting his back all the 
way around.  He expressed that he went to the RO regarding 
his back condition immediately after service, but they sent 
him to private physicians.  Because of other physical and 
mental conditions that overshadowed his back problem, he 
explained, he did not actually receive treatment for his back 
until 6 years later.  However, the Veteran stated that he has 
continuous back pain since the helicopter incident in 
service, and this condition has increased in severity over 
the years.  Though he also injured his back after falling 
over a freight elevator, the Veteran expressed that he 
believes injury only aggravated his pre-existing back 
condition.

Finally, the Veteran was afforded a VA examination in 
September 2008.  The examiner confirmed that he reviewed the 
Veteran's entire file.  The Veteran reported a history of 
laminectomy fusion surgery L3-S1.  He complained of decreased 
range of motion, stiffness, and a moderate, constant aching 
pain.  Upon examination, there was no objective evidence of 
spasm, atrophy, guarding, tenderness or weakness.  The 
examiner observed an antalgic gait, but no abnormal spinal 
curvatures.  Range of motion testing revealed limitation of 
flexion, extension, and lateral flexion, but no range of 
motion loss upon repetition.  Based upon MRI results, the 
examiner noted an impression of status post fusion of L3 
through L5, broad-based right paracentral disc herniation, 
and a disc bulge at L2-C3 and a disc bulge at L3-L4.  The 
examiner degenerative disc disease and degenerative joint 
disease, status post fusion.  He then opined that the 
Veteran's current back condition was not caused by or a 
result of service.  In support of this finding, he noted that 
there was no documentation of a back injury in the March 1968 
separation examination, and a consultation from March 1967 
after the helicopter accident noted no back problems.  He 
further observed that that the current spine conditions 
started after 2000 since he was able to work as a plumbing 
contractor for 20 years after separation from service and has 
no relation to service.

Analysis

In sum, there is no objective medical evidence of record does 
of a chronic low back disability until several after service.  
The Board acknowledges that the Veteran has expressed that he 
experienced back pain immediately following the helicopter 
crash; however, there is no evidence of record confirming 
treatment before 1974.  In addition, there is no medical 
evidence linking the Veteran's low back condition to service 
and the September 2008 VA examiner, who provided reasons and 
bases for his conclusion, specifically found no relationship 
between the Veteran's current low back disability and his 
period of military service. Although VAMC outpatient records 
report that the Veteran has had a back disability since the 
in-service helicopter crash,  the account amounts to a bare 
transcription of a lay history that is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

In essence, the evidence linking any current low back 
disability to service is limited to the Veteran's own 
statements regarding his injury in service and his current 
back disability.  Lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 
Although the Veteran is competent to report that he has 
experienced low back symptoms since an in-service helicopter 
crash, the evidence fails to support his recollections. As 
noted above, service treatment records reflect complaints and 
treatment for knee injuries following the helicopter crash, 
but make no mention of a back injury. Further, no low back 
abnormalities were evident when he was examined for service 
separation. In addition, the record shows that the Veteran 
did not list a back condition when he submitted his first 
claim for VA compensation benefits in August 1969, and the 
report of a VA examination in November of that year contains 
no complaints or findings regarding a low back condition.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed low back disability.  In 
reaching this decision, the Board has determined that the 
benefit-of-the doubt rule is not applicable to this claim 
because the preponderance of the evidence is against the 
claim. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A;  38 C.F.R. §§ 3.303, 3.307, 3.309.





ORDER

Entitlement to service connection for a low back disability 
is denied



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


